In an action to recover damages for personal injuries, the defendant Town of Hempstead appeals from an order of the Supreme Court, Nassau County (Murphy, J.), dated April 6, 1987, which denied its motion for summary judgment dismissing the complaint as against it.
Ordered that the order is affirmed, without costs or disbursements.
We find that the Town of Hempstead failed to make a prima facie showing of an entitlement to judgment as a matter of law by tendering sufficient evidence to eliminate any material issues of fact from the case (see, Winegrad v New York Univ. Med. Center, 64 NY2d 851). Accordingly, the town’s motion for summary judgment was properly denied. Lawrence, J. P., Spatt, Sullivan and Balletta, JJ., concur.